DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 09/30/2020. Claims 1-30 are submitted for examining.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lekutai et al (US20200322836).
Regarding claim 1, the cited reference Lekutai discloses a wireless communication device, comprising: a modem, wherein the modem is configured to: determine a link latency based on a network configuration (¶0019 discloses determining latencies associated with the network. ¶0035 discloses that in some configurations, more or less network latency measurements can be determined and utilized where ¶0013 discloses that the latency measurements can be obtained from commercially available network tools or hardware); and send the link latency to a processor (¶0063-¶0064 discloses the network probes 122 and/or monitoring systems are configured to monitor the network latencies (e.g. continuously and/or at predetermined times and provide latency data 118 to latency aware routing controller 130… the latency aware routing controller 130, or some other component, can calculate the latencies associated with different locations within the network using the latency data 118 obtained from the monitoring systems).

Regarding claims 28-30, the claims are drawn to a method, anon-transitory tangible computer-readable medium system, and an apparatus performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of SRIVASTAVA et al (US20170019870).

	Regarding claim 2, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on an inter modem-processor delay value.
In an analogous art SRIVASTAVA teaches wherein the modem is configured to determine the link latency based on an inter modem-processor delay value  (¶0046-¶0047 discloses receiving at least one delay information with respect to at least one connected device that is adapted to process at least one type of data; calculating at least one delay value based on the delay information. the delay information includes data processing related information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of SRIVASTAVA to facilitate synchronization between devices in a network

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Yan et al (US20200236635).

	Regarding claim 3, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a time-division duplexing (TDD) delay value in a case that TDD is configured.
In an analogous art Yan teaches wherein the modem is configured to determine the link latency based on a time-division duplexing (TDD) delay value in a case that TDD is configured  (¶0053 discloses determining onetime delay set of the multiple time delay sets based on one or more of following factors: a TDD configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yan to facilitate synchronization between devices in a network

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Takeda et al (US20190069197).

	Regarding claim 4, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to calculate the TDD delay value as an average of slot delay values based on a TDD slot configuration.
In an analogous art Takeda teaches wherein the modem is configured to calculate the TDD 
delay value as an average of slot delay values based on a TDD slot configuration  
(See Fig. 9 and 11 which discloses TDD latency based on TTIs lengths).

    PNG
    media_image1.png
    302
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    796
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Takeda where the latency in 
depends on the UL/DL configuration.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Yilmaz et al (US20190174353).

	Regarding claim 5, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a hybrid automatic repeat request (HARQ) delay value.
In an analogous art Yilmaz teaches wherein the modem is configured to determine the link latency based on a hybrid automatic repeat request (HARQ) delay value (¶0084 discloses that the delay or latency of the wireless links may be considered… delay may correspond to HARQ delay which can be calculated).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yilmaz where the signal quality and latency aspects of each link to be taken into account for the rules of dynamic link selection and the delay can be calculated as a product of HARQ round trip time (RTT) and the number of HARQ 
transmissions for the MAC PDU and the link with the lower delay is selected for the transmission. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Dudda et al (US20200374955).

	Regarding claim 6, the cited reference Lekutai discloses all limitations of claim 1. However, 
Lekutai does not explicitly teach wherein the modem is configured to determine the link latency 
based on a number of HARQ retransmissions or a HARQ failure probability.
In an analogous art Dudda teaches wherein the modem is configured to determine the link latency based on a number of HARQ retransmissions or a HARQ failure probability (¶0032 discloses that the first delay includes an estimate of delay on the first path due to retransmissions (e.g. HARQ retransmissions)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Dudda for reliability enhancing and latency reducing.

Regarding claim 7, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a data transmission delay value.
In an analogous art Dudda teaches wherein the modem is configured to determine the link latency based on a data transmission delay value (¶0029 discloses that the delay on a path may be a transmission delay).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Dudda for reliability enhancing and latency reducing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Dudda et al (US20200374955), in further view of Chen et al (US20200351130).

	Regarding claim 8, the combination of Lekutai and dudda discloses all limitations of claim 7. However, the combination does not explicitly teach wherein the modem is configured to determine the link latency based on a data transmission delay value.
In an analogous art Chen teaches wherein the modem is configured to determine the link latency based on a data transmission delay value (¶0067 discloses determining the transmission latency K, based on a DCI format of the DCI).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen where the network device can use the DCI to indicate the transmission latency for transmission reliability and reduce data loss.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of Chen et al (US20200351130).

	Regarding claim 9, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a data processing delay value that is based on a numerology.
In an analogous art Chen teaches wherein the modem is configured to determine the link 
latency based on a data processing delay value that is based on a numerology (¶0147 discloses 
that the terminal device determines the transmission latency K according to a subcarrier spacing used to transmit the triggered SRS where the subcarrier spacing may be a subcarrier spacing used for transmitting the aperiodic SRS, that is, a subcarrier spacing corresponding to a BWP where the aperiodic SRS is located (¶0148)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen where the network device can use configuration to indicate the transmission latency for transmission reliability and reduce data loss.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Hannu et al (US20210409481).

	Regarding claim 10, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a data processing delay value that is based on a capability type.
In an analogous art Hannu teaches wherein the modem is configured to determine the link latency based on a data processing delay value that is based on a capability type (¶0119 discloses that the server 100 determines 1105 delay profiles for the communication sessions between the user terminal emulation application 110 (FIG. 1) and the I/O user devices in the set (130 a and 130 b). Each of the delay profiles indicates a communication delay associated with communicating with a different one of the I/O user devices in the set (130 a and 130 b)…the associated delay profile may characterize any one or more of the following: 3) processing delay between receipt of a packet and output of content to a user through a UI capability of the I/O user device).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of hannu to reduce communication jitter, and reduce processing demands on the user terminal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Jafarian et al (US20140161064).

	Regarding claim 11, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a wake-up time value.
In an analogous art Jafarian teaches wherein the modem is configured to determine the 
link latency based on a wake-up time value (¶0073 discloses that the delay may be based 
on a conditional target wakeup time (TWT)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Jafarian  to improved communication in a wireless network.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Jafarian et al (US20140161064), in further view of Freda et al (US20210014791).

	Regarding claim 12, the combination of Lekutai and Jafarian discloses all limitations of claim 11 However, the combination does not explicitly teach wherein the modem is configured to determine the wake-up time value based on a discontinuous reception (DRX) cycle, whether a low latency mode (LLM) is enabled, or a synchronization signal block (SSB) monitoring occasion.
In an analogous art Freda teaches wherein the modem is configured to determine the wake-up time value based on a discontinuous reception (DRX) cycle, whether a low latency mode (LLM) is enabled, or a synchronization signal block (SSB) monitoring occasion (¶0482 discloses determine the wakeup times (e.g., DRX cycle length)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Freda where the processing state may be a function of a wakeup signal or reception of the wakeup signal that is used to determine a change in processing on the UE.

Claim 13-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Pan et al (US20160050688).

	Regarding claim 13, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a scheduling request (SR) delay value.
In an analogous art Pan teaches wherein the modem is configured to determine the link latency based on a scheduling request (SR) delay value (¶0049 discloses that with the pattern 0, an SR transmission periodicity configured as 1 ms and an SR is sent in all the uplink subframes for TDD, a total delay is calculated as depicted in Table 5, where delay in data transmission can be lowered effectively to 10.1 ms where table discloses all delays used to calculate the total delay).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pan since uplink data transmission depends upon a scheduling request triggering a resource request, a delay of uplink user data is determined directly by the length of a transmission periodicity of the scheduling request.

	Regarding claim 14, the combination of Lekutai and Pan discloses all limitations of claim 12. Pan further discloses wherein the modem is configured to determine the SR delay value 
based on a SR periodicity (¶0028 discloses that SR transmission periodicity can be configured as 2 ms or 1 ms to thereby have a reduced delay in transmission of user data approach to the largest extent the demand for a 10 ms delay).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Moulsley (US20140204800).

	Regarding claim 15, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a scheduling request (SR) failure delay value.
In an analogous art Moulsley teaches wherein the modem is configured to determine the link latency based on a scheduling request (SR) failure delay value (¶0035 discloses that delay will be increased by any failure of SR detection).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of	Moulsley where SR failure cause an increase in the latency and reduces the throughput.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Islam et al(US20190261422).

	Regarding claim 16, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a network scheduling delay value.
In an analogous art Islam teaches wherein the modem is configured to determine the link latency based on a network scheduling delay value (¶0054 discloses that the duration of the minimum time gap may be based on a higher layer processing latency (L2) (i.e. network scheduling delay)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Islam where the UE may experience delays related to processing the downlink transmission and preparing the uplink transmission for transmission to the base station. These delays may vary based on UE capability, transmission types.

	Regarding claim 17, the combination of Lekutai and Islam discloses all limitations of claim 16. Islam further discloses wherein the modem is configured to determine the network scheduling delay value based on a numerology and a capability type (¶0054 discloses that he duration of the minimum time gap may be based on a downlink decoding time (N1) where N1 may be based on a numerology (¶0055) and the length of N1 may be based on Tables 1 and 2 below, where Tables 1 and 2 correspond to a first and a 
second processing capability of a UE (¶0102)).

Regarding claim 18, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the link latency is an uplink link latency.
In an analogous art Islam teaches wherein the link latency is an uplink link latency (¶0095 discloses that the duration of the minimum time gap may depend on an uplink transmission preparation time (N2)).
	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Islam where the UE may experience delays related to processing the downlink transmission and preparing the uplink transmission for transmission to the base station. These delays may vary based on UE capability, transmission types.

	Regarding claim 19, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the link latency is a downlink link latency.
In an analogous art Islam teaches wherein the link latency is a downlink link latency (¶0095 discloses that the duration of the minimum time gap may depend on a downlink decoding time (N1)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Islam where the UE may experience delays related to processing the downlink transmission and preparing the uplink transmission for transmission to the base station. These delays may vary based on UE capability, transmission types.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Zhang et al (US20200178231).

	Regarding claim 20, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the modem is configured to determine the link latency based on a downlink control-to-data delay value.
In an analogous art Zhang teaches wherein the modem is configured to determine the link latency based on a downlink control-to-data delay value (¶0016 discloses that the terminal may determine duration of the PDCCH decoding delay and report the duration to the network device where ¶0036 discloses that the DCI transmitted over the PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Zhang to avoid receiving communication inside the PDCCH decoding delay time and receive communication outside PDCCH decoding delay time.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836) , in view of  Zhang et al (US20200178231), in view of  Kim et al (EP3952481), in further view of Yan el al (US20200236635).

	Regarding claim 21, the combination of Lekutai and Zhang discloses all limitations of claim 20. However, the combination does not explicitly teach wherein the modem is configured to determine the downlink control-to-data delay value based on a numerology, a capability type, and a duplexing type.
In an analogous art Kim teaches wherein the modem is configured to determine the downlink control-to-data delay value based on a numerology, a capability type (¶0541 discloses that the number of symbols (N0, N0', N1, or N2) corresponding to a processing time of the UE with respect to a control channel or a data channel may be differently defined according to capability of the UE and a subcarrier spacing (µ)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim where the UE is able transmit the HARQ-ACK after a particular time and without any loss of the transmitted data. However, the combination of Lekutai, Zhang, and Kim does not explicitly teach determine the downlink control-to-data delay value based on a duplexing type.
In an analogous art Yan teaches determine the downlink control-to-data delay value based on a duplexing type (¶0053 discloses that the remote unit 102 may determine one time delay set of the multiple time delay sets based on one or more of following factors: a duplex mode (e.g., FDD or TDD), a TDD configuration (e.g., TDD DL/UL configuration) where the time delay (e.g., time duration gap) between the end of the PDCCH and the start of the associated PDSCH (¶0055)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yan where in n certain wireless communications networks, a time delay for different physical signal transmissions may be used and different physical signals may follow certain transmission orders and sequences.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836) , in view of  Zhang et al (US20200178231), in view of  Nader et al (US20210351837).

	Regarding claim 22, the combination of Lekutai and Zhang discloses all limitations of claim 20. However, the combination does not explicitly teach wherein the modem is configured to determine the downlink control-to-data delay value based on downlink control information (DCI).
In an analogous art Nader teaches wherein the modem is configured to determine the downlink control-to-data delay value based on downlink control information (DCI) (¶0096 discloses that the UE can consider the PDCCH-to-PDSCH slot offset parameter (k0 in DCI)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Nader where the UE can determine that it has sufficient time after PDCCH reception to activate additional receive chains needed to receive a potentially wider-bandwidth and/or multi-layer PDSCH transmission.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Chang et al (US8918051).

	Regarding claim 23, the cited reference Lekutai discloses all limitations of claim 1. However, Lekutai does not explicitly teach wherein the processor is configured to determine whether to switch to another link based on the link latency, is configured to determine whether to switch to a low latency mode (LLM) based on the link latency or is configured to adjust a dejitter buffer based on the link latency.
In an analogous art Chang teaches wherein the processor is configured to determine whether to switch to another link based on the link latency, is configured to determine whether to switch to a low latency mode (LLM) based on the link latency or is configured to adjust a dejitter buffer based on the link latency (Colon 3 lines 41-49 discloses the receiver may log the network jitter … for the first and second networks… The receiver may compare the network jitter … of the first network to the network jitter … of the second network over the period of time ... Based on the comparison, the receiver may determine whether to switch the link from the first network to the second network).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chang to avoid data loss due to link latency.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  LATHEEF et al (US20180213426).

	Regarding claim 24, the cited reference Lekutai discloses all limitations of claim 1. Lekutai  further discloses wherein the modem is configured to determine the link latency (¶0019 discloses determining latencies associated with the network). However, Lekutai does not explicitly teach send the link latency in a connected mode per radio resource control (RRC) configuration.
In an analogous art LATHEEF teaches send the link latency in a connected mode per radio resource control (RRC) configuration (¶0089 discloses sending the latency report (e.g., 
via RRC connection reconfiguration)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of LATHEEF to report latency because the Latency is one of the important metric for QoS verification especially for GBR services which are real time and impact the end user experience.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Hu et al (US20220052956).

	Regarding claim 25, the cited reference Lekutai discloses all limitations of claim 1. Lekutai  further discloses wherein the modem is configured to determine the link latency (¶0019 discloses determining latencies associated with the network). However, Lekutai does not explicitly teach send the link latency for a master cell group (MCG) and is configured to determine a second link latency and send the second link latency for a secondary cell group (SCG).
In an analogous art Hu teaches send the link latency for a master cell group (MCG) and is configured to determine a second link latency and send the second link latency for a secondary cell group (SCG) (¶0272 discloses that the terminal device may alternatively send D1 on the first path to the first network device, for example, the master node, and send D1 on the second path to the second network device, for example, the secondary node where ¶0161 discloses that MCG refers to a group of serving cells on the master node in MR-DC and  SCG refers to a group of serving cells on the secondary node in MR-DC and where ¶0172 discloses that D1 may be understood as a UE-side delay).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hu to ensure service performance and low-latency performance.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Kwok et al (US20200396643).

	Regarding claim 26, the cited reference Lekutai discloses all limitations of claim 1. Lekutai  further discloses wherein the modem is configured to determine the link latency(¶0019 discloses determining latencies associated with the network). However, Lekutai does not explicitly teach send the link latency for a split bearer.
In an analogous art Kwok teaches send the link latency for a split bearer (¶0058 discloses that the UE 102 and reports the measured or estimated connection latency to the latency determiner 408 or flow controller 212 of the first base station 106. The latency determiner 408 can provide measurements or estimates of connection latencies associated with the first and second connection to the flow controller 212 for use in determining which leg of the split bearer 114 to route data packets 210 through based on connection latencies of the connections).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kwok to improve the overall available bandwidth.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lekutai et al (US20200322836), in view of  Yi et al (US20210274477).

	Regarding claim 27, the cited reference Lekutai discloses all limitations of claim 1. Lekutai  further discloses wherein the modem is configured to determine the link latency(¶0019 discloses determining latencies associated with the network). However, Lekutai does not explicitly teach send the link latency for a first numerology and is configured to determine a second link latency and send the second link latency for a second numerology.
In an analogous art Yi teaches send the link latency for a first numerology and is configured to determine a second link latency and send the second link latency for a second numerology (¶0464 discloses that the base station may expect a first delay for switching between the first BWP and the second BWP. The base station may expect a second delay for switching between the first BWP and a third BWP. The first BWP and the third BWP may or may not have same numerology. The first delay may be smaller than the second delay. A wireless device may report its capability corresponding to the first delay. The wireless device may report its capability corresponding to the second delay. The first delay and the second delay may be independent of each other).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yi to reduce a likelihood of delay-sensitive data by using low delay and allocating additional resources for the delay-sensitive data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462